Citation Nr: 1146316	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for residuals of a chest injury.  

3.  Entitlement to service connection for hypertension.  
  

REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to July 1984, with subsequent service in the Army Reserve until 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002, June 2004, and December 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision in June 2007, the Board denied the claims of service connection for a right knee disability, residuals of a chest injury, and hypertension.  The Board also remanded the case to the RO for additional development of five additional issues.  Those issues are the subject of a separate determination of the Board.  

The Veteran appealed the Board's June 2007 decision, denying service connection for a right knee disability, residuals of a chest injury, and hypertension, to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in November 2009, the Court vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Court's decision.  

In September 2010, the Board remanded the case to the RO for additional development of the appealed issues, in accordance with the Court's Memorandum Decision of November 2009.    





As the result of correspondence in March 2011 between the RO and the Veteran's representative, it appears that a claim of entitlement to a total disability compensation rating based on individual unemployability has been raised.  As the issue has not been considered by the RO, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO.  


REMAND

As directed in the Board remand of September 2010, the RO undertook additional development on the Veteran's claims in the form of arranging for the Veteran to undergo various VA examinations.  Thereafter, the claims file was returned to the Board, without the RO considering the evidence added to the file.  

Thus, the claims file must be returned to the RO for its initial consideration of the new evidence.    

Accordingly, the case is REMANDED for the following action:

Adjudicate the claims, to include consideration of all the new evidence added to the file.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


